Per Curiam,
Appellant sued as a creditor for money loaned; the defense was that he was a partner. It was not disputed by appellant that he had paid in the money, in pursuance of an agreement for the purchase of an interest in the business, but he claimed that the interest had not in fact been given to him and that he had thereupon rescinded the agreement. This was the whole issue in the case and on it the jury found for defendant. We see no error in the mode of submission and there is nothing else in the case.
Judgment affirmed.